Allowable Subject Matter
Claims 1 and 11-14 are allowed.

The following is an examiner’s statement of reasons for allowance: As argued at page 24 of the Brief the stabilizer 33 is reasonably necessary for the Rue burner.  Using a modified stabilizer as proposed in the prior art rejection (12/4/2021) would not have a reasonable expectation of success.  The Rue projections are transverse to the radial expansion of the flame.  The proposed modification of using radial projections rather than the (tangentially aligned) projections of Rue could be expected to change the way the flame expands and change the pattern of solidification of glass and thus no apparent expectation that it would result in the flame stability that Rue teaches.   It does not appear that it would be reasonable to alter the successful Rue pattern when armed with only the hypothecated possibility that another projection pattern could get the same improvement. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741